Determination unanimously modified to reduce the penalty to a letter of warning, and as so modified confirmed, without costs. Memorandum: The petitioner readily admitted the underlying facts of the charge of violating subdivision 3 of section 106 of the Alcoholic Beverage Control Law. At most there was a technical violation in that he failed to have reduced to writing the oral permission of the ABC Board (9 NYCRR 69.0 et seq.). No improper motive for the conduct is charged or appears in the record. Under the circumstances, a penalty of 10 days’ suspension and $1,000 bond forfeiture is excessive and should be reduced to a letter of warning. (Review of determination suspending liquor lipense, transferred by order of Ontario Special Term.) Present — Goldman, P. J., Marsh, Moule, Cardamone and Simons, JJ.